Title: 6th.
From: Adams, John Quincy
To: 


       Went down in the Evening and was a couple of hours at Mr. White’s. They were to have had Company, there, but were disappointed. I was not. I pass’d the Evening, in a very agreeable, sociable manner, which I should not have done in the other Case. The way we have here of killing Time, in large Companies, appears to me, most absurd and ridiculous. All must be fixed down, in Chairs, looking at one another, like a puppet show, and talking some Common Place phrases to one another, and those that do make observations, adding to their Treasure of scandal which is afterwards dealt out prodigally, in smaller Societies. Why cannot mankind, study their own, and each other’s Ease, upon such Occasions, instead of making Society a toil rather than a pleasure.
      